Name: 2000/137/EC: Commission Decision of 17 February 2000 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and the Ukraine (notified under document number C(2000) 2712)
 Type: Decision
 Subject Matter: technology and technical regulations;  Europe;  competition;  trade;  mechanical engineering
 Date Published: 2000-02-18

 Avis juridique important|32000D01372000/137/EC: Commission Decision of 17 February 2000 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and the Ukraine (notified under document number C(2000) 2712) Official Journal L 046 , 18/02/2000 P. 0034 - 0035COMMISSION DECISIONof 17 February 2000accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and the Ukraine(notified under document number C(2000) 2712)(2000/137/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 8(1) thereof,After consulting the Advisory Committee,Whereas:(1) By Regulation (EC) No 1802/99(3), the Commission imposed provisional anti-dumping duties on imports into the Community of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine.(2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 348/2000(4) imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes originating in Croatia and Ukraine.(3) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in Croatia and Ukraine.(4) Subsequent to the adoption of provisional anti-dumping measures, the exporting producer in Croatia and the exporting producers in the Ukraine in conjunction with the Ukrainian authorities, have offered price undertakings pursuant to Article 8(1) of the basic Regulation.(5) According to these undertakings, the exporting producers in question have offered to sell to their independent customers, up to a certain quantity of the product concerned for export to the Community at revised prices. In addition, they have offered to ensure that their prices per product group fall into line with the price structure in use in the Community.(6) To ensure that the quantity of imports at revised prices does not exceed the quantity offered by each undertaking, the exemption should be conditional on the presentation to the Community customs of a valid original production certificate issued in conformity with the specifications set out in the Council Regulation imposing definitive anti-dumping measures.(7) As regards Ukraine, the undertaking offered by the Ukrainian exporting producers is a joint one, reflecting Ukraine's status as a non-market economy country, and is underpinned by guarantees given by the Ukrainian authorities to ensure adequate monitoring, particularly with regard to the anti-dumping duty-free threshold.(8) Having carefully examined the above mentioned proposals, the Commission is satisfied that the elimination of the injurious effects of dumping will be achieved, in case of acceptance, by two means: first, by means of a price undertaking up to an annual volume threshold, and then by means of an ad valorem duty for the remainder.(9) In addition, since the exporting producers and the Ukrainian authorities have undertaken to submit detailed and regular sales information to the Commission and not to enter into direct or indirect compensatory agreements with their customers in the Community, it has been concluded that the observance of the undertaking can be effectively monitored by the Commission.(10) In view of the above, the undertakings offered by the exporting producer in Croatia and by the exporting producers in Ukraine are considered acceptable and the investigation can, therefore, be terminated with respect to the exporting producers concerned.(11) In the event of a breach, or withdrawal of the undertaking, or if there reasons to believe that the undertaking has been breached, a provisional or definitive anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation,HAS ADOPTED THIS DECISION:Article 1The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Croatia and Ukraine are hereby accepted.>TABLE>Article 2The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated with regard to the parties named in that Article.Done at Brussels, 17 February 2000.For the CommissionPascal LAMYMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 218, 18.8.1999, p. 3.(4) OJ L 45, 17.2.2000, p. 1.